Beasley, Judge,
concurring specially.
I agree with the opinion except I question the relevancy of the principle for which Bowen v. State, 173 Ga. App. 361 (1) (326 SE2d 525) (1985) is cited. The evidence in this case is not solely circumstantial, for a witness directly observed defendant committing the crime by her participation as a party. Thus the. more stringent standard to be applied in measuring the sufficiency of the evidence in circumstantial cases, OCGA § 24-4-6, does not apply. Whittington v. State, 252 Ga. 168, 176 (7) (313 SE2d 73) (1984); Fuller v. State, 166 Ga. App. 734, 735 (2) (305 SE2d 463) (1983).
I point this out because I fear that its inclusion in the opinion might be misinterpreted and brought to bear in cases in which there was at least some direct evidence. I recognize that Bowen was not clearly a solely circumstantial evidence case, but the case on which it relies for the proposition, Dowdy v. State, 150 Ga. App. 137, 139 (257 SE2d 41) (1979), was.